           Case 3:18-cv-00395-RCJ-WGC Document 67 Filed 06/19/20 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT

 6                                       DISTRICT OF NEVADA
 7
     ZITAN TECHNOLOGIES, et al.,                 ) Case No.: 3:18-CV-00395-RCJ-WGC
 8                                               )
                                                 ) ORDER SETTING TELEPHONIC
 9                         Plaintiffs,           ) STATUS CONFERENCE
                                                 )
10   vs.                                         )
                                                 )
11   LIANG YU,                                   )
                                                 )
12                                               )
                           Defendant.            )
13

14

15            IT IS HEREBY ORDERED that a Telephonic Status Conference is for 10:00

16   A.M., Monday, July 6, 2020, in Reno Courtroom 3, before District Judge Robert C.
17
     Jones.
18
              IT IS FURTHER ORDERED that counsel shall dial into the AT&T Meet-Me-Line
19

20
     888-675-2535 and provide Access Code No.: 2900398 and Security Code: 070620 five

21   (5) minutes prior to the hearing. Please remain on the line until such time as the Court
22   joins the call and convenes the proceeding.
23
              IT IS FURTHER ORDERED that the parties shall file a Joint Status Report on or
24
     before 5:00 P.M., Wednesday, July 1, 2020.
25

26            IT IS SO ORDERED this 19th day of June, 2020.

27                                             ________________________________
                                               ROBERT C. JONES
28
                                               United States District Judge
